DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/17/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 03/17/2021 has been entered. Claims 1, 7, 12, 18, and 20 have been amended. No claims have been cancelled or added. Claims 1-20 are still pending in this application, with claims 1, 12, 15, 16, and 18 being independent.

Applicant’s amendments to the claims have overcome the objections and 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection previously set forth in the Final Office Action mailed 11/17/2020.




Claim Interpretation
Claims 1, 12, and 18 recites the limitation “an industrial plant”. The term was interpreted to refer an interior area of a building.

Claims 1, 12, and 18 recites the term “monitor”. The term was interpreted to be “to watch closely for purposes of control, surveillance; keep track of; check continually; continuous observation of a place, person, group, or ongoing activity in order to gather information”. In other words, the term “monitor” was considered to be continuous recording (e.g. a camera) of an area to gather information of an object for the purposes of tracking the object as opposed to systematic scanning for an external sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862), and in view of CREASMAN (US 2015/0345762).
Regarding independent claim 1, KAWASHIMA discloses an illumination device for illuminating a region (9, Fig.6) to be monitored by at least one image sensor (4, Fig.6) comprising at least one light source carrier (1, Fig.6), a light source control and interface unit (5, 6, Fig.5), and an adjusting unit (7, Fig.5), which is actuatable by the light source control and 
KAWASHIMA fails to explicitly disclose at least one light source, at least one light source carrier with the at least one light source arranged thereon, a light source control and interface unit comprising at least one of a microprocessor or a field programmable gate array, and an industrial plant.
However, CREASMAN discloses a light source (32, Fig.6; para[0056]), a light source carrier (14, Fig.6) with the at least one light source arranged thereon, and a light source control and interface unit including a microprocessor (42, Fig.7; para[0059]).
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light source (such as an LED) arranged on a light source carrier as taught by CREASMAN to the light source carrier of KAWASHIMA in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microprocessor as taught by CREASMAN to the light source control and interface unit of KAWASHIMA in order to control different modules/units and the light source.
Regarding “an industrial plant”, the limitation is directed to using the illumination device in an industrial plant. The term “industrial plant” was interpreted to refer to an interior area of a building. As seen in col.1, line 10 of KAWASHIMA, the illumination device is used to track an 
In addition, as seen Fig.6 of KAWASHIMA, the image sensor (or camera) 4 on a base surface 13 is oriented toward a region 9. The image sensor 4 was considered to monitor the region 9 because the image sensor 4 continuously records the region 9 to gather information of an object 8 for the purposes of tracking the object 8. For example: As seen in col.10, lines 1-14 of KAWASHIMA, the camera 4 continuously records the region 9, the image recognition unit 5 processes the images of the camera 4 for recognizing the object 8 and specifies the coordinates of the object 8, and the light source carrier 1 is moved to illuminate the object 8. As a result, the image sensor 4 monitors the region 9 to illuminate the object 8 in the region 9.

Regarding dependent claim 2, KAWASHIMA further discloses wherein the light source carrier is at least one of pivotable about at least one pivot axis or translationally displaceable along a path (as seen in Figs.2 and 8-10, the light source carrier 1 pivots on two pivot axes).

Regarding dependent claim 3, KAWASHIMA modified by CREASMAN as discussed above for claim 1 fails to discloses wherein the light source control and interface unit is designed to control at least one of a wavelength or an intensity or a time course of activation of at least one of the light sources.

Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate controlling at least one of a wavelength, an intensity, or a time as taught by CREASMAN to the light source of KAWASHIMA modified by CREASMAN in order to control the properties of the light source (such as the color, brightness, and flashing).

Regarding dependent claim 6, KAWASHIMA further discloses wherein the position of the light source carrier (1, Figs.8-10) is regulatable by the control and interface unit (5, 6, Fig.5) for setting a defined radiation angle (as seen in Figs.8-10, the position of the light source carrier 1 is set at a radiation angle).

Regarding dependent claim 7, KAWASHIMA further discloses the at least one image sensor (4, Fig.6) configured to monitor an illuminated region (9, Fig.6), wherein the position of the light source carrier (1, Fig.6) is regulatable by the light source control and interface unit (5, 6, Fig.5) taking into account an orientation of the at least one image sensor (as seen in Fig.6, the light source carrier 1 is pivoted with respect to the information gathered by the image sensor 4 oriented in an orientation).

Regarding dependent claim 8, KAWASHIMA further discloses wherein the position of the at least one light source carrier (1, Figs.8-10) is regulatable by the light source control and interface unit (5, 6, Fig.5) as a function of a position of the region monitored by the at least one image sensor (4, Fig.6).
As seen Fig.6 of KAWASHIMA, the image sensor or camera 4 on a base surface 13 is oriented toward a region 9. The image sensor 4 was considered to monitor the region 9 because the image sensor 4 continuously records the region 9 to gather information of an object 8 for the purposes of tracking the object 8. For example: As seen in col.10, lines 1-14 of KAWASHIMA, the camera 4 continuously records the region 9, the image recognition unit 5 processes the images of the camera 4 for recognizing the object 8 and specifies the coordinates of the object 8, and the light source carrier 1 is moved to illuminate the object 8. As seen in col.11, lines 11-20 of KAWASHIMA, as the object 8 moves throughout the region 9, the image sensor 4 monitors the region 9 to repeat the process to move the light source carrier 1 to illuminate the object 8.

Regarding dependent claim 10, KAWASHIMA modified by CREASMAN as discussed above for claim 1 further discloses wherein the at least one light source comprises a light-emitting diode (see para[0056] of CREASMAN).

Regarding dependent claim 11, KAWASHIMA modified by CREASMAN as discussed above for claim 1 fails to disclose wherein the light source control and interface unit has at least one communication interface for communicating with at least one of at least one other illumination device or a central control unit.

Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a communication interface as taught by CREASMAN to the light source control and interface unit of KAWASHIMA modified by CREASMAN in order to provide a communication network for the illumination devices to communicate with each other and/or the illumination devices to communicate with the central control unit.

Regarding independent claim 15, KAWASHIMA modified by CREASMAN as discussed above for claim 1 further discloses an image acquisition system for use in a machine vision system, comprising at least one image sensor and at least one illumination device according to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862) modified by CREASMAN (US 2015/0345762), and in view of NOLAN (US 2017/0184289).
Regarding dependent claim 4, KAWASHIMA modified by CREASMAN fails to disclose wherein the light source control and interface unit is connected to an internal or external sensor 
However, NOLAN discloses a light source control and interface unit (905, Fig.9) is connected to an internal or external sensor (960, Fig.9) which permits a detection of a current position of an illumination device (as seen in para[0056] and para[0067], the internal or external sensor 960 is a positional sensor, where the positional sensor determines the initial position of the illumination device compared to the desired position).
Therefore, in view of NOLAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a positional sensor as taught by NOLAN to the control and interface unit of KAWASHIMA modified by CREASMAN in order to (1) determine the initial position of the illumination device and (2) determine whether the illumination device is directed to the desired position.

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862) modified by CREASMAN (US 2015/0345762), and in view of ROGERS (US 2018/0020522). 
Regarding dependent claim 5, KAWASHIMA modified by CREASMAN fails to disclose wherein the light source control and interface unit is actuatable to compensate for a wavelength-dependent change in a radiation angle of the light source.
However, ROGERS discloses a light source control and interface unit (300, Fig.2A) is actuatable to compensate for a wavelength-dependent change (as seen in Figs.1, 2A, 5A and para[0094]-para[0104], the light source control and interface unit 300 includes a spectral sensor 145 for analyzing and compensating the wavelengths of at least one light source 211; when the 
Therefore, in view of ROGERS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compensate a wavelength (or color) of the light source as taught by ROGERS to the light source of KAWASHIMA modified by CREASMAN in order to maintain the color and/or color temperature of the light for a desired application. Even though ROGERS discloses a different application, one of ordinary skill in the art would have recognized that ROGERS discloses compensating a wavelength of the light source to maintain a desired spectrum. For example: As seen in para[0101] of ROGERS, the compensation is a function of diminished spectral output of the light source and/or the illumination device. As a result, the teaching of controlling the wavelength of light source was considered to be applicable to other applications.

Regarding independent claim 12, KAWASHIMA modified by CREASMAN as discussed above for claim 1 discloses at least one illumination device according to claim 1.
KAWASHIMA modified by CREASMAN as discussed above for claim 1 fails to disclose at least one further illumination device comprising at least one further light source carrier having at least one further light source arranged thereon; at least one further light source control and interface unit comprising at least one of a further microprocessor or a further field programmable gate array; a further adjusting unit that is actuatable by the further light source control and interface unit; and at least one communication infrastructure, which connects the at least one illumination device to the at least one further illumination device and to the at least one 
However, CREASMAN further discloses at least one further illumination device including at least one further light source carrier having at least one further light source arranged thereon, at least one further light source control and interface unit comprising a further microprocessor, a further adjusting unit that is actuatable by the further light source control and interface unit (as seen in Fig.12, the “illumination device” was considered to be one of the illumination devices 12, and the “further illumination device” was considered to be another of the illumination devices 12; since both illumination devices 12 are the same, the further illumination device 12 includes a further light source [32, Fig.6], a further light source carrier [14, Fig.6], a further light source control and interface unit including a further microprocessor [42, Fig.7], and a further adjusting unit [48, 50, Fig.7]), and at least one communication infrastructure (as seen in para[0061], the “communication infrastructure” includes the wired interface 44 and the communication module 46, where the communication module 46 can be network devices [e.g. gateways or routers] or communication standards [e.g. wireless LAN, Bluetooth or cellular]), which connects the at least one illumination device to the at least one further illumination device and to the at least one image sensor (as seen in para[0083], the illumination device 12 and the further illumination device 12 are connected to the image sensor 38).
However, ROGER discloses a bus system (300, 301, Figs.2-3) connecting an illumination device (200, Fig.2B), a further illumination (200, Fig.2B), and a sensor (340, Figs.3).

Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a communication infrastructure connecting the illumination device, the further illumination device, and the image sensor as taught by CREASMAN to the modular lighting system of KAWASHIMA modified by CREASMAN in order to provide a communication network for the illumination devices and the image sensor to communicate with each other.
Therefore, in view of ROGERS, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a bus system as taught by ROGERS to the communication infrastructure of KAWASHIMA modified by CREASMAN in order for the modules to communicate with each other. One of ordinary skill in the art would have recognized that a bus is a well-known connection to interconnect different modules.
Regarding “the at least one image sensor oriented toward the region to be monitored to illuminate the region to be monitored to illuminate the object in the region”, as seen Fig.6 of KAWASHIMA, the image sensor (or camera) 4 on a base surface 13 is oriented toward a region 9. The image sensor 4 was considered to monitor the region 9 because the image sensor 4 continuously records the region 9 to gather information of an object 8 for the purposes of tracking the object 8. For example: As seen in col.10, lines 1-14 of KAWASHIMA, the camera 4 
Regarding “an industrial plant”, the limitation is directed to using the illumination device in an industrial plant. The term “industrial plant” was interpreted to refer to an interior area of a building. As seen in col.1, line 10 of KAWASHIMA, the illumination device is used to track an object in a site. While KAWASHIMA fails to explicitly disclose an industrial plant, the illumination device of KAWASHIMA was considered to be applicable to other sites such as an industrial plant. The structure and functionality of KAWASHIMA was considered to be the same or similar regardless of where the illumination device is installed because the illumination device can track a target within an interior area of a building. 

Regarding independent claim 16, KAWASHIMA modified by CREASMAN and ROGERS as discussed above for claim 12 further discloses an image acquisition system for use in a machine vision system, comprising at least one image sensor and the modular lighting system according to claim 12.

Claims 9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862) modified by CREASMAN (US 2015/0345762), and in view of CHEMEL (US 2010/0301769).
Regarding dependent claim 9, KAWASHIMA modified by CREASMAN fails to disclose at least one internal or external homogeneity sensor, wherein the control and interface unit is one 
However, CHEMEL discloses at least one internal or external homogeneity sensor to determine a homogeneity of illumination (as seen in para[0451]-para[0452], the “internal or external homogeneity sensor” was considered to be the light sensor detecting light output of an illumination device; when the light sensor detects a undesired decrease in light output, a light source control and interface unit increases the light intensity of light sources to maintain the desired light output).
Therefore, in view of CHEMEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a homogeneity sensor as taught by CHEMEL to the light source control and interface unit of KAWASHIMA modified by CREASMAN in order to (1) detect the light intensity of the light output, (2) increase the light intensity of light sources to compensate for an undesired decrease in light output, and (3) maintain the desired light output.

Regarding independent claim 18, KAWASHIMA discloses an illumination device for illuminating a region (9, Fig.6) to be monitored by at least one image sensor (4, Fig.6) comprising at least one light source carrier (1, Fig.6), a light source control and interface unit (5, 6, Fig.5), and an adjustment unit (7, Fig.5) that is actuatable by the light source control and interface unit and is configured to positionally adjust the at least one light source carrier, wherein the at least one image sensor comprises a camera (as seen in col.11, line 33, the “image sensor” is a camera) oriented toward the region to be monitored to illuminate an object within the region.

However, CREASMAN discloses a light source (32, Fig.6; para[0056]), a light source carrier (14, Fig.6) with the at least one light source arranged thereon, and a light source control and interface unit including a microprocessor (42, Fig.7; para[0059]).
However, CHEMEL discloses a homogeneity sensor configured to monitor a homogeneity of illumination in the region (as seen in para[0451]-para[0452], the “homogeneity sensor” was considered to be the light sensor detecting or monitoring light on a surface), and an adjustment unit configured to positionally adjust a light source carrier (as seen in Fig. 17 and para[0171], the “adjustment unit” was considered to be the rotational structure allowing the rotation of the light source carrier 1702 to positionally adjust the light source carrier 1702).
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a light source (such as an LED) arranged on a light source carrier as taught by CREASMAN to the light source carrier of KAWASHIMA in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a microprocessor 
Therefore, in view of CHEMEL, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a homogeneity sensor as taught by CHEMEL to the light source control and interface unit of KAWASHIMA modified by CREASMAN in order to (1) detect the light intensity of the light output, (2) increase the light intensity of light sources to compensate for an undesired decrease in light output, and (3) maintain the desired light output.
Regarding “an adjustment unit configured to positionally adjust the at least one light source carrier to provide a desired homogeneity of illumination in the region monitored by the image sensor”, CHEMEL was considered to imply the capability of performing the functional limitation based on the structural teachings. (1) As seen in para[0451]-para[0452] and Figs.40B of CHEMEL, the homogeneity sensor (or light sensor) detects and measures the light levels within an area or a surface. When the homogeneity sensor detects an undesired decrease in light output, the light intensity of other light sources are increased to maintain the desired light output within the area or the surface. (2) As seen in para[0171] and Fig. 17 of CHEMEL, each light source carrier 1702 are individually rotated or adjusted to change the direction of the light to provide directional flexibility. As a result, based on at least the two teachings above, the specification was considered to imply that when the homogeneity sensor detects an undesired decrease in light output, the light intensity of the light sources are increased and the direction of the light sources can be adjusted in order to maintain the desired light output for the area or the surface.

In addition, as seen Fig.6 of KAWASHIMA, the image sensor (or camera) 4 on a base surface 13 is oriented toward a region 9. The image sensor 4 was considered to monitor the region 9 because the image sensor 4 continuously records the region 9 to gather information of an object 8 for the purposes of tracking the object 8. For example: As seen in col.10, lines 1-14 of KAWASHIMA, the camera 4 continuously records the region 9, the image recognition unit 5 processes the images of the camera 4 for recognizing the object 8 and specifies the coordinates of the object 8, and the light source carrier 1 is moved to illuminate the object 8. As a result, the image sensor 4 monitors the region 9 to illuminate the object 8 in the region 9.

Regarding dependent claim 19, KAWASHIMA further discloses a base surface (13, Fig.6) to which the at least one light source carrier (1, Fig.2) and the adjustment unit are coupled, wherein the adjustment unit is configured to positionally adjust the at least one light source carrier around an axis parallel to the base surface (as seen in Fig.2, the adjustment unit was considered to adjust the light source carrier 1 around an axis parallel to the base surface 13).

Regarding dependent claim 20, KAWASHIMA modified by CREASMAN and CHEMEL as discussed above for claim 19 fails to disclose wherein the base surface comprises a common base surface and the illumination device further comprises at least one further illumination device comprising: at least one further light source carrier having at least one further light source arranged thereon; at least one further light source control and interface unit comprising at least one of a further microprocessor or a further field programmable gate array; a further adjustment unit that is actuatable by the further light source control and interface unit, wherein the at least one further light source carrier and the further adjustment unit are coupled to the common base surface, and wherein the further adjustment unit is configured to positionally adjust the at least one further light source carrier to provide a desired homogeneity of illumination in the region to be monitored by the at least one image sensor oriented toward the region to be monitored to illuminate the object within the region in an industrial plant, and at least one communication infrastructure, which connects the at least one illumination device to the at least one further illumination device, to the at least one image sensor and to the homogeneity sensor.
However, CREASMAN further discloses wherein the base surface (M1, Fig.12) includes a common base surface, a further illumination device including a further light source carrier having a further light source arranged thereon, a further light source control and interface unit comprising a further microprocessor, a further adjustment unit that is actuatable by the further light source control and interface unit (as seen in Fig.12, the “illumination device” was considered to be one of the illumination devices 12, and the “further illumination device” was considered to be another of the illumination devices 12; since both illumination devices 12 are the same, the further illumination device 12 includes a further light source [32, Fig.6], a further 
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the illumination device of KAWASHIMA modified by CREASMAN such that there are two illumination devices (e.g. an illumination device and a further illumination device) in order to (1) increase the overall brightness and/or (2) cover additional surface area of a region.
Therefore, in view of CREASMAN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a communication infrastructure connecting the illumination device, the further illumination device, and the image sensor as taught by CREASMAN to the modular lighting system of KAWASHIMA modified by CREASMAN in order to provide a communication network for the illumination devices and the image sensor to communicate with each other.
to provide a desired homogeneity of illumination in the region to be monitored by the at least one image sensor oriented toward the region to be monitored to illuminate the object within the region”, CHEMEL was considered to imply the capability of performing the functional limitation based on the structural teachings. (1) As seen in para[0451]-para[0452] and Figs.40B of CHEMEL, the homogeneity sensor (or light sensor) detects and measures the light levels within an area or a surface. When the homogeneity sensor detects an undesired decrease in light output, the light intensity of other light sources are increased to maintain the desired light output within the area or the surface. (2) As seen in para[0171] and Fig.17 of CHEMEL, each light source carrier 1702 are individually rotated or adjusted to change the direction of the light to provide directional flexibility. As a result, based on at least the two teachings above, the specification was considered to imply that when the homogeneity sensor detects an undesired decrease in light output, the light intensity of the light sources are increased and the direction of the light sources can be adjusted in order to maintain the desired light output for the area or the surface.
Regarding “an industrial plant”, the limitation is directed to using the illumination device in an industrial plant. The term “industrial plant” was interpreted to refer to an interior area of a building. As seen in col.1, line 10 of KAWASHIMA, the illumination device is used to track an object in a site. While KAWASHIMA fails to explicitly disclose an industrial plant, the illumination device of KAWASHIMA was considered to be applicable to other sites such as an industrial plant. The structure and functionality of KAWASHIMA was considered to be the same or similar regardless of where the illumination device is installed because the illumination device can track a target within an interior area of a building. 
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862) modified by CREASMAN (US 2015/0345762) and ROGERS (US 2018/0020522), and in view of OBRIEN (US 2013/0043788).
Regarding dependent claim 13, KAWASHIMA modified by CREASMAN and ROGERS fails to disclose wherein the at least one illumination device is provided as a master illumination device, wherein the at least one further illumination device is provided as a slave illumination device dependent of the master illumination device.
However, OBRIEN discloses a master slave configuration (as seen in para[0012]-para[0013], one illumination device can be in the master setting to transmit control signals and another illumination device can be in the slave setting to receive control signals).
Therefore, in view of OBRIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a master slave configuration as taught by OBRIEN to the illumination devices of KAWASHIMA modified by CREASMAN and ROGERS in order to control multiple illumination deices within a network.

Regarding dependent claim 14, KAWASHIMA modified by CREASMAN, ROGERS, and OBRIEN as discussed above for claim 13 discloses wherein the at least one further illumination device comprises two or more further illumination devices.
KAWASHIMA modified by CREASMAN, ROGERS, and OBRIEN fails to disclose wherein the at least one further illumination device comprises two or more further illumination devices configured as two or more slave illumination devices.
Regarding “two or more slave illumination devices”, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple slave illumination devices to the illumination devices of KAWASHIMA modified by CREASMAN, ROGERS, and OBRIEN in order to control multiple illumination deices within a network.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KAWASHIMA (US 6,079,862) modified by CREASMAN (US 2015/0345762), ROGERS (US 2018/0020522), and OBRIEN (US 2013/0043788), and in view of VELAZQUEZ (US 2015/0062902).
Regarding dependent claim 17, KAWASHIMA modified by CREASMAN, ROGERS, and OBRIEN fails to disclose wherein the two or more slave illumination devices are connected to the master illumination device in the form of one of a daisy-chain arrangement or a star topology.
However, VELAZQUEZ discloses a master slave configuration in a daisy-chain arrangement (Fig.8 and para[0059]).
Therefore, in view of VELAZQUEZ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a daisy-chain 

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eicehl (US 2015/0003084), Toy (US 2012/0019665), Whillock (US 2011/0115969), Westaway (US 2010/0200753), Neal (US 2006/0197840), Farnik (US 2018/0292809), and Kita (US 5,023,709) discloses a light source, and adjusting unit, and an image sensor

Response to Arguments









Applicant’s arguments with respect to the presented claims have been considered but are moot because the arguments do not apply to all of the combination of references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is (571)272-2782.  The examiner can normally be reached on Monday-Wednesday 9AM-6:00PMM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875 


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875